DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on September 16th, 2021 has been acknowledged.  By this amendment, claims 1, 9, 11, and 12 have been amended.  Accordingly, claims 1-17 are pending in the present application in which claims 1, 9, and 12 are in independent form.  Applicant’s amendment to the abstract and the specification filed on September 16th, 2021 have been accepted and have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In dependent claim 11, line 13, please replace “the first interlayer insulating layers” with --the first dummy interlayer insulating layers--.
In dependent claim 11, line 16, please replace “the second interlayer insulating layers” with --the second dummy interlayer insulating layers--.
Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on September 16th, 2021 (see Applicant’s persuasive arguments in the remarks on page 15, line 6 to page 21, line 20), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first dummy stack structure spaced apart from the gate stack structure on a plane intersecting the channel structure; a capacitor penetrating the first dummy stack structure; a second dummy stack structure spaced apart from the gate stack structure and the first dummy stack structure on the plane; and a peripheral contact plug penetrating the second dummy stack structure, and wherein a cross-sectional area of the capacitor occupied by the first capacitor electrode, the dielectric layer and the second capacitor electrode is wider than a cross-sectional area of the peripheral contact plug at a same level”, as recited in independent claim 1, “a vertical contact plug spaced apart from the capacitor on the plane and parallel with the second capacitor electrode; a first insulating pattern enclosing a lower portion of the first capacitor electrode; a second insulating pattern enclosing a lower portion of the vertical contact plug; a third insulating pattern enclosing a lower portion of the peripheral contact plug; a doped semiconductor pattern enclosing a lower portion of the channel structure; and a dummy semiconductor pattern penetrated by the first and second insulating patterns”, as recited in independent claim 9, and “wherein the vertical contact plug and 
Claims 2-8, 10, 11, and 13-17 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892